Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 24, 2021

                                      No. 04-21-00203-CR

                                EX PARTE Armando RAMOS

                  From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6442-W1
                        The Honorable Velia J. Meza, Judge Presiding


                                         ORDER

Sitting:       Rebeca C. Martinez, Chief Justice
               Patricia O. Alvarez, Justice
               Lori I. Valenzuela, Justice

       On August 9, 2021, appellant filed a pro se motion seeking dismissal of his appointed
counsel and allowing him to represent himself on appeal. On August 12, 2021, this court ordered
appellant’s appointed appellate counsel to file a response to appellant’s pro se motion no later
than August 23, 2021. In response, on August 20, 2021, appointed appellate counsel filed a
motion for leave to withdraw as appointed counsel for appellant. Appointed counsel’s motion
requests leave to withdraw and an abatement of appellate deadlines pending resolution of the
motion.

       Based on the holding in Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525 (1975), it has
been the practice of courts in this state to allow criminal appellants to waive counsel on appeal
and proceed pro se. To ensure that the waiver of counsel is knowingly and intelligently made as
required by Faretta, we generally order a hearing and require the trial court to make findings and
transmit them to this court. See id. The United States Supreme Court reaffirmed its holding that
criminal defendants have a constitutional right to conduct their own defense at trial if they
voluntarily and intelligently elect to do so; however, the Court then held that criminal defendants
have no federal constitutional right to represent themselves on direct appeal from a conviction.
See Martinez v. California, 120 S. Ct. 684, 686-92 (2000). The Court added that appellate courts
may, in the exercise of their discretion, allow a defendant to proceed pro se on appeal based on
the best interests of the defendant and the government. Id. at 120 S.Ct. at 691-92. Therefore,
under Martinez, we will review requests to proceed pro se on a case-by-case basis considering
the best interests of both the criminal appellant and the state. See Hadnot v. State, 14 S.W.3d
348, 350 (Tex. App.—Houston [14th Dist.] 2000, no pet.) (same). We have discretion to permit
an appellant to represent himself on appeal if he can do so without interfering with the
administration of the appellate process. McCray v. State, 07-19-00430-CR, 2020 WL 994685, at
*1 (Tex. App.—Amarillo Feb. 27, 2020, no pet.).
        We ABATE this cause to the trial court to conduct a hearing at which appellant,
appellant’s attorney, and State’s counsel shall be present to determine: (1) whether appellant
desires to prosecute his appeal; (2) whether appellant wishes to discharge his appointed attorney
and proceed with his appeal pro se; (3) whether the waiver of assistance of counsel is made
voluntarily, knowingly and intelligently; (4) whether appellant’s decision to proceed pro se is in
the best interest of appellant and of the State, and in the furtherance of the proper administration
of justice; and (5) whether appellant is fully aware of the dangers and disadvantages of self-
representation.

       We further ORDER the trial court to have a court reporter prepare a reporter’s record of
the hearing. The reporter’s record, and a supplemental clerk’s record containing the trial court’s
findings, shall be filed with the Clerk of this Court no later than September 23, 2021.
Appointed counsel’s motion for leave is HELD IN ABEYANCE, and all appellate deadlines are
ABATED pending further orders from this court.

       It is so ORDERED on August 24, 2021.

                                                                     PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court